927 So.2d 165 (2006)
Cheryl A. DOMINGUEZ, Appellant,
v.
NL COMMUNICATIONS, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 3D05-2067.
District Court of Appeal of Florida, Third District.
April 26, 2006.
Cheryl A. Dominguez, in proper person.
John D. Maher (Tallahassee), for appellee Unemployment Appeals Commission.
Before GREEN and FLETCHER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Because the record amply supports the factual determination that the appellant voluntarily quit her job without good cause attributable to the employer, the orders below disqualifying her from unemployment benefits are affirmed.